            Case
             Case2:20-cv-00802-NBF
                  2:05-mc-02025 Document
                                   Document
                                         8051 Filed
                                               Filed06/02/20
                                                     06/02/20 Page
                                                               Page11ofof12
                                                                          12




                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA

 Traci O’Connor                         :
                       Plaintiff,       :
                                        :
        vs.                             :            No.:      20-802
                                        :
 Giant Eagle, Inc.                      :
                                        :
                       Defendant.       :
                                        :
                                        :
                                        :
                                        :


                                    COMPLAINT

       AND NOW, COMES Plaintiff Traci O’Connor by and through her

attorneys, Thomas B. Anderson, Esquire and Thomson, Rhodes & Cowie, P.C. and

files this Complaint against Giant Eagle, Inc., in support thereof avers as follows:

                             JURISDICTION and VENUE

       1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331, and Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

       2.       Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2) because the events giving rise to Plaintiff’s claim occurred in this judicial

district.




                                            Page 1
           Case
            Case2:20-cv-00802-NBF
                 2:05-mc-02025 Document
                                  Document
                                        8051 Filed
                                              Filed06/02/20
                                                    06/02/20 Page
                                                              Page22ofof12
                                                                         12




                                      PARTIES

      3.       Plaintiff is an adult individual, who resides in Kittanning, Armstrong

County, Pennsylvania.

      4.       Giant Eagle, Inc. (Giant Eagle) is a Pennsylvania corporation with its

corporate office located at 101 Kappa Drive, Pittsburgh, PA 15238. Giant Eagle

owns and operates grocery stores at numerous locations across western

Pennsylvania, including the Leechburg location at 41 Towne Center Drive,

Leechburg, Pennsylvania.

      5.       Giant Eagle grocery stores are a public accommodation as defined in

Title III of the Americans with Disabilities Act (“ADA”).

                            FACTUAL BACKGROUND

      6.       Plaintiff is a person with a disability who has numerous physical

conditions, including asthma, that substantially limit her major life activity of

breathing and her respiratory and nervous systems. Plaintiff cannot wear a mask

over her mouth and nose because of her disabling conditions.

      7.       The events complained of occurred that the Leechburg Giant Eagle on

May 25, 2020. Plaintiff attempted to purchase items at the deli. Plaintiff was told

that she could not be in the store without a mask. Plaintiff explained that she could

not wear a mask because of her respiratory conditions, including asthma and showed

the employee her inhaler. Plaintiff’s husband also explained that Plaintiff is on


                                         Page 2
            Case
             Case2:20-cv-00802-NBF
                  2:05-mc-02025 Document
                                   Document
                                         8051 Filed
                                               Filed06/02/20
                                                     06/02/20 Page
                                                               Page33ofof12
                                                                          12




disability because or her respiratory issues and that her disabilities would not allow

her to wear a mask. A Giant Eagle employee responded that Plaintiff’s medical

disabilities did not matter, and that Giant Eagle is a privately-owned company and

it sets the rules for the store.

       8.       Plaintiff walked away toward the produce isle and a similar encounter

occurred with another employee. The employee told Plaintiff that if she could not

wear a mask, she could drive to New Kensington to receive “curbside pickup.” The

New Kensington store is 16 miles away and Plaintiff lives 2 miles from the

Leechburg store.

       9.       As Plaintiff was speaking with the second employee, a third employee

walked by and said: “no mask, no groceries.” Other customers were staring at

Plaintiff by this time as she was harassed by Giant Eagle employees.

       10.      Plaintiff was humiliated and embarrassed by Giant Eagle’s outrageous

conduct. Plaintiff had to leave the store without purchasing groceries.

       11.      One   of   Plaintiff’s   disabling   conditions   is   Systemic   Lupus

Erythematosis that attacks her organs. Stressful situations, like the one described

herein, cause flares making it more difficult to breath. The following day, because

of Giant Eagle’s illegal discrimination and retaliation, Plaintiff experienced

difficulty breathing and severe muscle and joint pain that required a steroid pack of

ten days-worth of Prednisone and repeated use of her inhaler.


                                           Page 3
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page44ofof12
                                                                      12




      12.    On April 15, 2020, Pennsylvania Governor, Tom Wolf issued a press

release announcing that Dr. Rachel Levine, under her authority as Secretary of the

Department of Health to take any disease control measures appropriate to protect the

public from the spread of infectious disease, signed an order directing protections

for critical workers at businesses authorized to maintain in-person operations during

the Covid 19 disaster emergency.

      13.    The order, effective April 19, 2020, provided that businesses covered

by the order should

      require all customers to wear masks while on the premises, and deny entry to
      individuals not wearing masks, unless the business is providing medication,
      medical supplies, or food, in which case the business must provide alternative
      methods of pick-up or delivery of such goods; HOWEVER, INDIVIDUALS
      WHO CANNOT WEAR A MASK DUE TO A MEDICAL CONDITION
      (INCLUDING CHILDREN UNDER THE AGE OF 2 YEARS PER CDC
      GUIDANCE) MAY ENTER THE PREMISES AND ARE NOT
      REQUIRED TO PROVIDE DOCUMENTATION OF SUCH MEDICAL
      CONDITION.


      14.    Despite the Pennsylvania Secretary of Health’s order above and CDC

guidance to the contrary, Giant Eagle implemented policies and procedures that

require all customers to wear masks even if they are disabled and they cannot wear

a mask due to their medical conditions.         This policy flies in the face of

recommendations from the CDC which state “Cloth face coverings should not be

placed on young children under the age of 2, anyone who has trouble breathing,

or is unconscious, incapacitated, or otherwise unable to remove the mask
                                       Page 4
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page55ofof12
                                                                      12




without assistance.” The CDC also directs individuals to make sure when using a

face covering that “you do not have any difficulty breathing while wearing the cloth

face covering.”

      15.    Giant Eagle has adopted and enforces policies and procedures that

require all “guests” shopping at all of its Giant Eagle, Market District and GetGo

locations wear masks or other face coverings in its Pennsylvania stores. Giant

Eagle’s policies and procedures make no accommodations for invitees who wish to

shop in its Pennsylvania stores who have disabilities that prohibit wearing a mask

or make wearing a mask dangerous to the invitees. However, it is believed, and

therefore averred that Giant Eagle stores in Ohio have not instituted the same

policy, in fact, they have “no policy.” On May 13, 2020, news outlet,

cleveland.com reported “Dan Donovan, a spokesperson for Pittsburgh-based

Giant Eagle, told cleveland.com the chain has no policy when it comes to face

masks and coverings for customers.”

https://www.cleveland.com/coronavirus/2020/05/see-which-cleveland-stores-

require-customers-to -wear-masks-as-of-may-13.html.


      16.    Giant Eagle has publicly stated that it has no intention to comply with

the ADA.

      17.    Giant Eagle has published the following:

         GIANT EAGLE POLICY:
                                       Page 5
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page66ofof12
                                                                      12




           Moving forward until further notice in order to shop our store (or
           any other Giant Eagle location) you must be wearing a mask.
           There will be no exceptions regardless of any reason or
           medical condition. We thank you for your compliance and
           understanding.



      18.     The owner of one Giant Eagle store posted publicly that while Governor

Wolf’s edict that customers should wear masks in stores included an exception and

accommodation for customers who cannot wear a mask for medical reasons, the

entire company has decided not to comply with the accommodation. “It’s too easy

to make up an excuse not to wear a mask, and we refuse to put our team members

and customers who do wear a mask at any more risk than they already are. Health

and safety of our community is more important to us than business.” However, Giant

Eagle does not require its “team members” to wear masks if they provide medical

excuses.

      19.     Security Guards outside of one Giant Eagle location have told

customers who were told they must wear a mask, despite a disability that prohibits

the wearing of a mask, that Giant Eagle is a private company and it is not required

to comply with the ADA.

      20.     Giant Eagle employees and security guards have verbally harassed and

physically threatened “guests,” with removal and arrest for trespass. Giant Eagle’s


                                         Page 6
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page77ofof12
                                                                      12




employees and agents have called the police and pressed charges of trespass against

“guests” with disabilities who could not comply with its illegal mask policy.

      21.    Giant Eagle, in some instances, justifies its policies and procedures that

violate the ADA and the Pennsylvania Human Relations Act (PHRA), by claiming

that “guests” excluded from entering the store because they cannot wear a mask for

medical reasons due to a disability have the option of staying out of the store and

having a Giant Eagle team member shop for them or use curbside pickup and

delivery services. However, these services are not available at all stores, at the same

time and do not apply to some items that can be purchased in stores, such as alcohol.

In essence, at its public business Giant Eagle treats its “guests” who cannot wear a

mask due to a disability like “lepers,” rather than “guests.”

      22.    Giant Eagle managers have told “guests” who cannot wear a mask and

have explained that they have medical exemptions or excuses that Giant Eagle is a

private company and Giant Eagle has chosen to enact policies that are more

restrictive than that of the Pennsylvania Health Secretary. However, Giant Eagle

cannot violate federal and state law and exclude disabled people from its public

accommodations because their disabilities prohibit them from wearing masks.

      23.    Giant Eagle’s policy and procedure violated Title III of the ADA and

the PHRA because Plaintiff was denied equal enjoyment of the public

accommodation because of her disability.


                                        Page 7
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page88ofof12
                                                                      12




                   Count I – Violation of Title III of the ADA.

      24.    Plaintiff incorporates by reference the averments of Paragraphs 1-23 of

the Complaint as if the same were set forth in full.

      25.    At all times relevant to this action, the ADA was in full force and effect

in the United States.

      26.    The ADA expressly prohibits, among other things, discrimination on

the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations by any person who owns,

leases, (or leases to), or operates a place of public accommodation. Under the terms

of the ADA, discrimination includes a failure to provide services to a disabled person

to the extent that such services are provided to non-disabled persons. The ADA

requires that goods, services, facilities, privileges, advantages, and accommodations

be afforded to an individual with a disability in the most integrated setting

appropriate to the needs of the individual.

      27.    Title III of the ADA, which applies to public accommodations such as

Giant Eagle, establishes the general rule that no individual shall be discriminated

against on the basis of a disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any public

accommodation.




                                        Page 8
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page99ofof12
                                                                      12




      28.    Plaintiff is an individual with a disability within the meaning of the

ADA because Plaintiff has a physical and mental impairment that substantially limits

one or more of Plaintiff’s major life activities and systems as described herein.

      29.    Plaintiff requested an accommodation from the mask policy due to her

disability. The request was reasonable and in accordance with the recommendations

and orders of the Pennsylvania Health Secretary and the CDC. Such accommodation

would have allowed Plaintiff to enjoy full and equal enjoyment of the grocery store

as provided to people who are not disabled and are able to comply with the request

to wear a mask without potentially subjecting themselves to respiratory distress

and/or other physical or mental injuries or ailments.

      30.    Defendant is a business that owns, leases, or operates a place of public

accommodation within the meaning of the ADA because Defendant owns, leases, or

operates a grocery store and pharmacy which provides food, medicine and other

essential items and services to members of the public.

      31.    Defendant is in violation of the ADA because it discriminated against

Plaintiff on the basis of Plaintiff’s disability in the full and equal enjoyment of the

services, facilities, privileges, advantages, or accommodations of Giant Eagle

because it denied Plaintiff the services, facilities, privileges, advantages, and

accommodations of the store in the most integrated setting appropriate to Plaintiff’s




                                        Page 9
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page10
                                                                10ofof12
                                                                       12




needs, because it refused her access to the shop in the store without wearing a mask

based on her disability.

      32.    Defendant’s policies and practices have, are, and will cause irreparable

harm to the Plaintiff.

      33.    Plaintiff intends to continue to shop at the Giant Eagle store.

      34.    Giant Eagle has stated publicly that it does not intend to change its mask

policy and that its “guests” who cannot wear a mask must use some alternative other

than shopping inside its stores without a mask. This constitutes evidence that, absent

an injunction, Giant Eagle has no intent to comply with the legal requirements of the

ADA or to train its employees of their need to comply with the ADA.

      35.    Plaintiff did not pose a direct threat to the health or safety of others.

There was no significant risk to the health or safety of others that could not be

eliminated by a modification of Giant Eagle’s policies, practices and procedures.

Social distancing and other safety precautions were in place at the store, Plaintiff

had no signs or symptoms of Covid 19, and the Pennsylvania Health Secretary’s

order and CDC guidelines recognized the need for a medical exception to the mask

requirement. Giant Eagle has no mask requirement in neighboring Ohio. Giant

Eagle simply did not want to be bothered with the exception, despite the fact that it

had no basis to conclude that Plaintiff was a direct threat to the health or safety of

others. Giant Eagle made no individual assessment that considered Plaintiff’s actual


                                       Page 10
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page11
                                                                11ofof12
                                                                       12




abilities or disabilities, instead, Giant Eagle has adopted a broad discriminatory

policy based on generalizations and stereotypes.

      36.    Plaintiff requests that the court award her injunctive relief requiring

Giant Eagle to accommodate Plaintiff by allowing her to shop in its stores without

wearing a mask so that she may enjoy the benefits, privileges, goods, services

facilities, advantages, and accommodations including equal access to and enjoyment

of Giant Eagle’s stores in the future. To affect such relief to Plaintiff, it may be

appropriate for the court to provide clear protocols to all Giant Eagle employees

advising that persons who cannot wear a mask inside the store due to a disability

must be accommodated. Giant Eagle should be required to train its employees about

its legal obligations and to post and disseminate notice to Giant Eagle employees

regarding their legal obligations under the ADA and the PHRA.

      WHEREFORE, Plaintiff seeks injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.

         Count II – Retaliation and Coercion in violation of the ADA.

      37.    Plaintiff incorporates by reference the averments of Paragraphs 1-36

of the Complaint as if the same were set forth in full.

      38.    Defendant engaged in threats, intimidation and interference as set

forth herein against Plaintiff after she asserted her rights under the ADA.




                                        Page 11
        Case
         Case2:20-cv-00802-NBF
              2:05-mc-02025 Document
                               Document
                                     8051 Filed
                                           Filed06/02/20
                                                 06/02/20 Page
                                                           Page12
                                                                12ofof12
                                                                       12




      39.    Defendant’s threats, intimidation and interference was intended to

interfere with Plaintiff’s protected legal rights under the ADA.

      42.    Defendant’s retaliation was caused by Plaintiff’s protected conduct.

      43.    Defendant should be enjoined from retaliating against Plaintiff for

refusing to wear a mask while shopping at Giant Eagle.

      WHEREFORE, Plaintiff seeks injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.



                                        Respectfully submitted,

                                        THOMSON, RHODES & COWIE, P.C.


Dated June 1, 2020                      /s Thomas B. Anderson_____
                                        Thomas B. Anderson, Esquire
                                        PA I.D. #79990

                                        THOMSON, RHODES & COWIE, P.C.
                                        Firm No. 720
                                        Two Chatham Center, 10th Floor
                                        Pittsburgh, PA 15219
                                        (412) 232-3400

                                        Attorneys for the Plaintiff




                                        Page 12
